Mr. Presiding Justice Gary delivered the opinion of the Court. This case illustrates the prudence of requiring that the pecuniary engagements of a married man shall be joined in by his wife. The appellants demised to the husband of appellee for the year 1893—the World’s Fair year—a hotel for the gross rent of $7,200, payable in installments. He. furnished the hotel, partly on credit, secured by chattel mortgage. June 28, 1893, he then owing $2,700 of the installments of rent due, he made and delivered to the appellee a bill of sale of the furniture for the consideration of $1,700, which bill was acknowledged and recorded in accordance with Sec. 9, Ch. 68, R. S., Husband and Wife. The court below, trying the cause without a jury, found in effect, that this bill was upon a leona fide sale for adequate .consideration, in payment of a precedent debt due to the appellee from her husband. As the only testimony upon that transaction is her own, we can not overturn the decision of the court upon criticisms upon the want of' legal precision in her account of it. And such finding takes out of the case, all consideration of the chattel mortgage law. That her husband was in debt more than he could pay, did not prevent him from giving a preference to the creditor nearest to him. Under the section cited, no change of possession was necessary; indeed when husband and wife live together, no visible change of possession can be made. The appellants issued a distress warrant against the appellee and her husband, and she replevied. In addition to the attack upon the bill of sale, the appellants urge that the lease gave them a lien upon all the property of the husband; which lien would have priority over the bill of sale. Such an attempt to create a lien is a failure. Borden v. Croak, 131 Ill. 63; Felton v. Strong, 37 Ill. App. 58. The appellee, with her two children, lived with her husband in the hotel; but that was merely an incident of domestic life. The object and purpose of taking the hotel was a business enterprise. Doubtless, a tailor might work in a room of a dwelling without preventing the rent of such dwelling being a family expense within Illingsworth v. Burley, 33 Ill. App. 394. So might his wife embroider. The main substantial purpose of the tenancy must be looked to, and rent for premises occupied for business enterprises is not a family expense chargeable upon the property of the wife. The judgment is affirmed.